Citation Nr: 0815839	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee condition.  

2.  Entitlement to service connection for a claimed left knee 
condition.  

3.  Entitlement to service connection for a claimed pinched 
nerve in the neck.  

4.  Entitlement to service connection for a claimed shoulder 
injury.   

5.  Entitlement to service connection for a claimed back 
condition. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1960 
to September 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2008.  

In April 2008 the veteran submitted medical evidence with a 
waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  




REMAND

The veteran testified that he played football for a year in 
the Navy and sustained injuries that have caused his right 
and left knee conditions, a pinched nerve in his neck, a 
shoulder disorder and a back condition.  

The veteran's entrance examination for service revealed that 
he had had a right knee condition due to an injury that 
resulted in water on the knee and a scar on the left knee.  
Significantly, a private doctor reported treating the veteran 
for right knee bursitis in 1960 and for left knee bursitis 
shortly after service.  

The submitted post-service records show that the veteran 
twisted his neck in June 1984 while lifting boxes and was in 
car accident in 1987 that resulted in a dashboard injury to 
his knees.  

In January 2007, a private physician stated that repetitive 
activities and injuries during service initiated and 
substantially contributed to the veteran's current 
conditions.  

Therefore, the RO should schedule the veteran for VA 
examination(s) to determine whether his left and knee 
conditions, the pinched nerve in the neck, a shoulder injury 
and back condition were due to any in-service injury, 
specifically a football injury.  

In addition the Board notes that the veteran is hereby 
advised that failure to report to the scheduled examinations 
may result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran and death 
of an immediate family member.  

The veteran also testified that he was on Social Security.  
The RO should take steps to clarify if he is receiving 
disability benefits from the Social Security Administration.  
The Board notes that where there is actual notice to VA that 
the veteran is receiving disability benefits from the SSA, VA 
has the duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide sufficient information, and 
any necessary authorization, so that any 
additional pertinent treatment records 
not currently of record.  The veteran 
also should be informed that he may 
submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should clarify if the veteran 
is receiving Social Security disability 
benefits.  If so, then the RO should take 
all indicated action to request from the 
Social Security Administration the 
records pertinent to the veteran's award 
of Social Security disability benefits, 
including administrative decisions and 
the medical records relied upon 
concerning that claim.  

4.  The veteran should be scheduled for a 
VA examination(s) to ascertain the nature 
and likely etiology of the claimed 
pinched nerve in his neck, a shoulder 
injury and a back condition.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
pinched nerve in his neck, a shoulder 
injury, and a back condition at least as 
likely as not are related to events in 
service.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed knee 
conditions.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran has current left or right knee 
disability that at least as likely as not 
was caused by an injury or other event of 
his active service.  The VA examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegal v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


